Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply filed August 19, 2022.
	Claims 1, 2, 4, 6-15, and 17-23 are currently pending.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Eugene T. Perez on September 6, 2022.
Examiner’s Amendments to the Claims:
Please amend the claims as follows:
1. (Currently Amended) An animal cell that has an exogenous gene encoding a target protein and a foreign gene encoding an isovaleryl-CoA dehydrogenase, 

wherein the animal cell is a CHO cell, 
wherein the gene encoding the target protein and the foreign gene encoding isovaleryl-CoA dehydrogenase are present on the same expression vector, and
wherein the gene encoding the target protein and the gene encoding isovaleryl-CoA dehydrogenous are operatively linked to different promoters.
2-3. (Canceled)
	4. (Original) The animal cell according to claim 1, wherein an expression level of the isovaleryl-CoA dehydrogenase is three times or more that of an animal cell not having a foreign gene encoding an isovaleryl-CoA dehydrogenase.  
5. (Canceled)
6. (Currently Amended) A method for producing the animal cell according to claim 1, the method comprising:
 an expression vector comprising a gene encoding a target protein and a foreign gene encoding isovaleryl-CoA dehydrogenase into an animal cell.
wherein the gene encoding the target protein and the gene encoding isovaleryl-CoA dehydrogenous are operatively linked to different promoters.
	7. (Currently Amended) The method according to claim 6, wherein the step of introducing said expression vector is performed by electroporation.  
	8. (Cancelled) 
	9. (Original) A method for producing a target protein, comprising: culturing the animal cell according to claim 1.  
	10. (Currently Amended) The method according to claim 9, wherein the culture of the animal cell is a fed-batch culture or a batch culture.  
	11. (Currently Amended) The method according to claim 10, wherein the seeded cell density of a cell culture is 0.2 x 106 cells/mL to 5 x 106 cells/mL.  
	12. (Currently Amended) The method according to claim 10, wherein the viable cell rate during a culture period is 60% or more over the entire period.  
	13. (Currently Amended) The method according to claim 10, wherein the concentration of an isovaleric acid in a culture solution throughout the culture period is 3,000 pmol/L or less.  
	14. (Currently Amended The method according to claim 10, wherein the secretion amount of the isovaleric acid per cell throughout the culture period is 30 fmol/cell/day or less.  
	15. (Currently Amended) The method according to claim 10, wherein the concentration of a butyric acid in the culture solution throughout the culture period is 3,000 kmol/L or less.  
	16. (Canceled)  
	17. (Currently Amended) The method according to claim 9, wherein the culture of the animal cell is a perfusion culture.  
	18. (Original) The method according to claim 17, wherein the seeded cell density of the cell culture is 0.2 x 106 cells/mL to 3 x 107 cells/mL.  
	19. (Currently Amended) The method according to claim 17, wherein the viable cell rate during the culture period is 90% or more over the entire period.  
	20. (Currently Amended) The method according to claim 17, wherein the concentration of the isovaleric acid in the culture solution is 3,000 kmol/L or less.  
	21. (Currently Amended) The method according to claim 17, wherein the secretion amount of the isovaleric acid per cell is 30 fmol/cell/day or less.  
	22. (Currently Amended) The method according to claim 17, wherein the concentration of the butyric acid in the culture solution throughout the culture period is 3,000 pmol/L or less.  
	23. (Original) The method according to claim 17, wherein a secretion amount of the butyric acid per cell throughout the culture period is 30 fmol/cell/day or less.
	

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to place the gene encoding the target protein and the gene encoding IVD into the same vector and operatively linking these genes to different promoters so as not to form a fusion protein. See, for example, Urano et al. teaching BmIVD-HisTag and Daschner et al. (2001; The mitochondrial isovaleryl-coenzyme A dehydrogenase of Arabidopsis oxidizes intermediates of leucine and valine catabolism. Plant Physiology. 126: 601-612) who teach AtIVD:smGFP4. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656